Citation Nr: 1501348	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-00 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1968 to June 1971.  He died in September 2009.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1. The Veteran died in September 2009; the Certificate of Death lists suspected pulmonary embolism as the immediate cause of death.

2. At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder; status post prostate cancer, with residuals of incontinence, erectile dysfunction, and large scar; degenerative disc disease of the lumbar spine; and diabetes mellitus, type II.

3. The evidence is at least in relative equipoise as to whether the Veteran's diabetes mellitus type, II, led to a suspected pulmonary embolism, which was the immediate cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.310, 3.312 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants the claim of entitlement to service connection for the cause of the Veteran's death.  Therefore, no discussion of VA's duty to notify or assist is necessary.  

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active military service was the principal or contributory cause of death.  38 C.F.R. § 3.312.  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(b), (c).  

The Appellant asserts that the Veteran's service-connected diabetes mellitus, type II, led to a pulmonary embolism and caused his death.

The Veteran's Certificate of death indicates that he died in September 2009.  The stated immediate cause of death was suspected pulmonary embolism.  At the time of his death, service connection was in effect for posttraumatic stress disorder; status post prostate cancer, with residuals of incontinence, erectile dysfunction, and large scar; degenerative disc disease of the lumbar spine; and diabetes mellitus, type II.

The evidence shows the Veteran presented to the emergency room in September 2009 with substernal chest pain.  His initial chest X-ray examination revealed no acute pathology, his initial EKG showed no sign of ischemia, and his initial troponin was negative.  His vital signs were evidently stable until he pushed the call button and nurses found him unresponsive.  Given the circumstances, the private physician suspected pulmonary embolism.  The private physician reported that there was no real information or insight into the etiology of the Veteran's problem.

In support of her claim, the Appellant submitted a July 2011 Affidavit from Dr. M. West.  Dr. West reported that he had been the Veteran's primary care physician for hypertension, hyperlipidemia, allergies, and diabetes mellitus since January 2008 and that at the time of his death, the Veteran was on medication, including insulin, for hypertension, diabetes mellitus, type II, a heart condition, hyperlipidemia, and GERD.  Dr. West stated that having diabetes mellitus, the Veteran was at a higher risk for developing pulmonary embolism and hypertension.  According to Dr. West, diabetes could adversely impact blood circulation and cause blood clots to form.  A blockage in a blood vessel or artery prevented normal blood flow and oxygen from reaching intended issues, thus resulting in an inadequate blood supply to some part of the body.  A blood clot was a solid clump of platelets that forms inside a blood vessel and was known as a thrombus.  When a thrombus broke loose and travelled through the blood stream to another location in the body, the clot became known as an embolus.  The related disorder was called an embolism, and in the Veteran's case, a pulmonary embolism because the clot traveled to his lungs.  Knowing the Veteran's medical history, including his diabetes and insulin consumption since 2005, Dr. West opined that the Veteran's diabetes led to his death in 2009 at age sixty-one.

Conversely, a VA physician found the Veteran's death from suspected pulmonary embolism was less likely as not permanently aggravated or a result of any diabetic-associated condition.  The VA physician reviewed the Veteran's medical history and also found no record of a heart condition.  The VA physician opined that the medical literature did not support Dr. West's conclusion.

Here, the Board finds the two medical opinions each deserve some probative value.  First, Dr. West knew the Veteran's his medical history and provided a complete rationale for the opinion linking the Veteran's death to a service-connected condition.  However, the VA physician also reviewed the Veteran's medical records when providing the opinion.  The opinions are of equal probative value.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether a service-connected disability was etiologically related to the Veteran's immediate cause of death.  As such, service connection for the cause of the Veteran's death is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


